Citation Nr: 0125330	
Decision Date: 10/26/01    Archive Date: 10/29/01

DOCKET NO.  00-18 633A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Baltimore, 
Maryland


THE ISSUES

1. Entitlement to a fee basis medical identification card.

2.  Entitlement to payment or reimbursement for expenses 
incurred in connection with unauthorized private medical 
services.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and his wife



ATTORNEY FOR THE BOARD

J. W. Engle, Counsel

INTRODUCTION

The veteran served on active duty from March 1963 to 
September 1963.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a decision dated in January 2000 by 
the Fee Basis Unit of the Department of Veterans Affairs 
Medical Center (VAMC) in Baltimore, Maryland.  The veteran 
submitted his notice of disagreement with this decision in 
February 2000 and a statement of the case was issued in March 
2000.  The veteran perfected his appeal to the Board in 
September 2000.  In July 2001, he testified at a hearing held 
before the undersigned Member of the Board in Washington, 
D.C.


REMAND

Following a review of the claims file, the Board finds that a 
remand of the appeal to the RO is necessary.

The Board notes, at the outset, that based upon assertions 
advanced by the veteran during the Board hearing, it appears 
that the appeal encompasses two distinct, although related, 
issues: the veteran's entitlement to a fee basis 
identification card (which will, essentially, authorize him 
to receive private medical care at VA's expense), and for 
payment of or reimbursement for prior expenses incurred in 
connection with unauthorized private medical services 
(incurred after the expiration of his prior fee basis card).  
The RO should explicitly adjudicate each of these issues.

Also, the veteran's medical administrative services (MAS) 
folder has not been associated with the veteran's claims 
file.  While a copy of the statement of the case issued in 
March 2000 is within the claims folder, a copy of the 
decision in which the veteran's application for renewal of 
his fee basis medical identification card was denied is not 
of record.  The Board requires copies of records in this 
folder to ensure that the decision on appeal is based upon as 
complete a record as possible.  

The Board next notes that, during the pendency of this 
appeal, on November 9, 2000, the President signed into law 
the Veterans Claims Assistance Act of 2000, Pub. L. No. 106-
475, 114 Stat. 2096 (Nov. 9, 2000), which, among other 
things, eliminated the concept of a well-grounded claim, 
redefined the obligations of VA with respect to the duties to 
notify and assist a claimant, and superceded the decision of 
the United States Court of Appeals for Veterans Claims 
(Court) in Morton v. West, 12 Vet. App. 477 (1999), withdrawn 
sub nom. Morton v. Gober, No. 96-1517 (U.S. Vet. App. Nov. 6, 
2000) (per curiam order), which had held that VA could not 
assist in the development of a claim that was not well 
grounded.  This change in the law is now applicable to all 
claims filed on or after the date of enactment of the 
Veterans Claims Assistance Act of 2000, or filed before the 
date of enactment and not yet final as of that date.  VCAA, § 
7(a), 114 Stat. at 2099-2100 (2000); 38 U.S.C.A. § 5107 note 
(Effective and Applicability Provisions) (West Supp. 2001).  
Pertinent regulations which implement the Act (but, with the 
possible exception of the provision governing claims to 
reopen on the basis of new and material evidence, do not 
create any additional rights) recently were finalized.  See 
66 Fed. Reg. 45620-45632 (August 29, 2001).  Except as 
otherwise provided, these regulations also are effective 
November 9, 2000.  Id.

In view of the changes in the law brought about by the 
Veterans Claims Assistance Act of 2000, VA must ensure 
compliance with the notice and duty to assist provisions 
contained in the new law.  This should include consideration 
of whether any additional notification or development action 
is required under the Act.  VA is required to notify the 
claimant of the evidence necessary to complete the 
application for the benefits sought, as well as of its 
efforts to procure relevant evidence.  Moreover, required 
development action may include requesting information as 
described in 38 U.S.C.A. § 5106, as well as the 
accomplishment of a medical examination (or, obtaining a 
medical opinion) when such evidence may aid in substantiating 
entitlement to the benefits sought.  A claim may be decided 
without providing such assistance only when no reasonable 
possibility exists that such assistance will aid in the 
establishment of entitlement, or the record includes medical 
evidence sufficient to adjudicate the claim.  

The Fee Basis Unit of the Baltimore VAMC has not yet 
considered the claims of entitlement to a fee basis card and 
for VA payment or reimbursement of unauthorized private 
medical expenses in the context of the new law.  Nor has the 
veteran had an opportunity to address the issue(s) in that 
context.  Consequently, in order to ensure the veteran due 
process of law, and avoid the possibility of prejudice, the 
Board will remand the issue for further development.  
38 C.F.R. § 19.9 (2000).  On remand, the Fee Basis Unit 
should undertake any action deemed necessary to ensure that 
the requirements of the new law have been satisfied.  That 
action should include, among other things, obtaining a 
medical opinion that speaks to the criteria set out in 
38 U.S.C.A. § 1728 (West 1991) and 38 C.F.R. §§ 17.50, 17.52, 
17.56 and 17.120 (2000).  In this regard, while the record 
reflects that the veteran's claim was denied on the basis 
that he has access to the VA Medical Center in Baltimore, the 
statement of the case does not provide any reasons or bases 
as to how this determination was made.  Moreover, there is no 
indication that consideration was given the nature of the 
veteran's service-connected disabilities and whether or not 
the VA Medical Center in Baltimore has the ability to provide 
adequate treatment for those disabilities.  Significantly, 
the veteran has testified that VA originally sent him to his 
current private specialists, at least in part, due to the 
nature of his disabilities. 

In addition, during his hearing before the undersigned Member 
of the Board, the veteran confirmed that he is claiming 
entitlement to payment or reimbursement of private medical 
expenses in addition to his claim for a fee basis card.  
However, there is no indication of specific dates of 
treatment for which he is claiming payment or reimbursement.  
Accordingly, in view of the above necessary action, the Board 
believes that clarification of this matter is required prior 
to completion of appellate review of this matter.

The Fee Basis Unit should obtain and associate with the 
record all outstanding pertinent medical records, to 
specifically include records from any VA facilities and/or 
any other governmental entity.  In this regard, the Board 
emphasizes that records generated by VA facilities that may 
have an impact on the adjudication of a claim are considered 
constructively in the possession of VA adjudicators, 
regardless of whether those records are physically on file.  
See Dunn v. West, 11 Vet. App. 462, 466-67 (1998); Bell v. 
Derwinski, 2 Vet. App. 611, 613 (1992).  

The Fee Basis Unit should also obtain pertinent medical 
records from any other source(s) or facility(ies) identified 
by the veteran, as well as undertake any other indicated 
development and/or notification action before adjudicating 
the matter on appeal.

In view of the above, these matters are hereby REMANDED to 
the RO for the following actions:

1. The Fee Basis Unit should contact the 
veteran for to further information 
pertaining to the apparent payment or 
reimbursement for expenses incurred in 
connection with private medical 
services he is seeking.  He should be 
informed as to the information 
necessary to complete such a claim 
including the specific dates of 
treatment received, nature of the 
disabilities treated and treatment 
provided as well as the name and 
address of the treatment provider.

2. The Fee Basis Unit must review the 
claims folder and ensure that all 
notification and development required 
by the Veterans Claims Assistance Act 
of 2000, Pub. L. No. 106-475, is 
completed.  In particular, the Fee 
Basis Unit should ensure that the new 
notification requirements and 
development procedures contained in 
sections 3 and 4 of the Act (codified 
as amended at 38 U.S.C. §§ 5102, 5103, 
5103A, and 5107) and implemented by 
recently finalized regulations (to be 
promulgated at 38 C.F.R. §§ 3.102 and 
3.159) are fully complied with and 
satisfied.  Development should 
include, among other things, 
associating the veteran's medical 
administrative services (MAS) folder 
or a copy thereof with the claims 
file.

3. As part of the development undertaken 
to comply with the new law, the Fee 
Basis Unit should arrange to have a 
physician review the record, including 
the MAS folder.  Following a review of 
the documents in the file, the 
physician should offer an opinion as 
to whether:  (1) the VA Medical Center 
in Baltimore has the facilities to 
provide necessary care and services 
for the veteran's service-connected 
disabilities or whether such services 
must be obtained from a private 
treatment provider; (2) the veteran 
has geographic access to the VA 
Medical Center in Baltimore.  The 
complete rationale for the physician's 
opinion should be set forth in a 
typewritten report.  

4. The Fee Basis Unit should review the 
physician's opinion to ensure that 
requirements of the foregoing requests 
have been satisfied.  If they have 
not, the opinion should be returned 
for necessary corrective action, as 
appropriate.

5. After all notice requirements have 
been satisfied, and the duty to assist 
has been fulfilled, the Fee Basis Unit 
should take adjudicatory action on the 
appellant's claim for a fee basis card 
and for payment or reimbursement of 
unauthorized private medical expenses, 
as appropriate.  Full reasons and 
bases for the determinations rendered 
should be provided.

6. If any benefit sought is denied, the 
veteran and his representative should 
be furnished a supplemental statement 
of the case and afforded the 
appropriate time period in which to 
respond with written or other argument 
before the claims file is returned to 
the Board for further appellate 
consideration.  

The purpose of this REMAND is to afford due process and to 
accomplish additional development and adjudication; it is not 
the Board's intent to imply whether the benefits requested 
should be granted or denied.  The veteran need take no action 
until otherwise notified, but he may furnish additional 
evidence and/or argument during the appropriate time frame.  
See Kutscherousky v. West, 12 Vet. App. 369 (1999); Colon v. 
Brown, 9 Vet. App. 104, 108 (1996); Booth v. Brown, 8 
Vet. App. 109 (1995); Quarles v. Derwinski, 3 Vet. App. 129, 
141 (1992)..

This REMAND must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	JACQUELINE E. MONROE
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2001), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2001).


